Citation Nr: 1438871	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to initial increased ratings for the service-connected residual scars, left forehead abrasion and laceration above top lip, rated as 10 percent under Diagnostic 7800 and 10 percent under Diagnostic Code 7804.  

2.  Entitlement to an initial rating greater than 20 percent for the service-connected left foot pes planus and metatarsalgia.  

3.  Entitlement to service connection for the residuals of a head injury, claimed as headaches. 

4.  Entitlement to service connection for left foot heel bursitis with spur formation and Achilles' tenderness.  
 
5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a left leg disorder.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Whether new and material evidence has been submitted to reopen the claim of service connection for a lumbosacral spine disorder.  

9.  Whether the Veteran filed a timely Substantive Appeal as to the March 2011 denial of service connection for erectile dysfunction.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1975 and from August 1986 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO.  

A Decision Review Officer (DRO) hearing was held in May 2012.  By letter dated on September 17, 2012, the RO notified the Veteran that they were unable to produce a hard copy of the transcript for consideration in the appeal.  The Veteran was asked to let VA know if he wanted to be rescheduled for another personal hearing.  

In a statement received September 24, 2012, the Veteran indicated that he wanted to have his case decided with the information already obtained and as soon as possible.  

In March 2011, the RO in pertinent part denied service connection for erectile dysfunction and diabetes, and also denied entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  

In October 2012, the RO granted entitlement to a TDIU rating, and this issue is resolved. 

In December 2012, a Statement of the Case was furnished on the issues of service connection for diabetes mellitus and erectile dysfunction.  The Veteran did not submit a Substantive Appeal on the issue of service connection for diabetes mellitus, and it is not for consideration.  The erectile dysfunction issue will be discussed in the remand section hereinbelow.  

The VBMS and Virtual VA folders have been reviewed.  The Board acknowledges that additional evidence was added to the record since the December 2012 Supplemental Statement of the Case.  As to the issues decided herein, this evidence essentially duplicates information previously of record or is not relevant.  Thus, a remand for a Supplemental Statement of the Case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013). 

The Board further acknowledges that the issue of service connection for PTSD was not included in the December 2012 Supplemental Statement of the Case nor was it listed on the April 2014 VA Form 8, Certification of Appeal.  For the following reasons, this issue remains on appeal.  

A review of the claims folder shows that, in July 2010, the RO denied service connection for PTSD and the Veteran disagreed with this issue.  The Veteran subsequently claimed service connection for depression and anxiety and in a March 2011 rating decision, the RO advised the Veteran that the PTSD and anxiety/depression issues were inextricably intertwined and would be addressed by the appeals section.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2011, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood.  Notwithstanding the grant of service connection for an acquired psychiatric disorder, in August 2011, the RO furnished a Statement of the Case that addressed service connection for PTSD, and the Veteran perfected an appeal of this issue.   

The decision herein denies service connection for residuals of a head injury and reopens the claim of service connection for a lumbosacral spine disability.  The remaining issues are being remanded to the AOJ.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to chronic headaches during service or for many years thereafter

2.  The Veteran is not shown to have chronic headaches that is a residual of the March 1975 contusion and abrasion of the left forehead sustained during service.  

3.  In March 2007, the RO denied service connection for a lumbosacral spine disorder; the Veteran was notified of this action and apprised of his appellate rights, but did not appeal the decision; evidence or information relevant to the issue was not received within the following year.  

4.  The evidence associated with the record since the March 2007 rating decision relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Veteran does not have residual disability manifested a head injury, to include headaches, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The evidence received subsequent to the March 2007 rating decision is new and material for the purpose of reopening the claim of service connection for a lumbosacral spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in December 2008, January 2009, March 2009, July 2009, December 2009, and November 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  

As the claim for service connection for a lumbosacral spine disorder is being reopened herein, a detailed discussion regarding the additional notice requirements pertaining to new and material cases is not needed.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical center records, and Social Security Administration (SSA) records.  The Veteran has not specifically identified additional records that need to be obtained.  

The Veteran was provided a VA traumatic brain injury examination in February 2010.  The Board acknowledges that the examiner's impression was based in part on the absence of clinical documentation of continued headaches.  

Notwithstanding, and as will be discussed, the Board does not find the Veteran's reports of headaches following the accident to be credible.  Accordingly, the examination is considered adequate to decide the case and further examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a). 

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F.3d 1339, 1344 (Fed.Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir. 2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir. 2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


Residuals of a head injury, to include headaches

In July 2010, the RO denied service connection for residuals of a head injury, claimed as headaches.  The Veteran disagreed with the decision and perfected this appeal.  

On review, the Veteran basically argues that he suffered a head injury during his initial period of service when he was involved in an auto accident and currently has headaches related to same.  

In a July 2010 statement, the Veteran's spouse argued that the headaches had to be some residual effect from the accident in service because if he was able to scar his lip it would stand to reason that he hit his head with force. 

The service treatment records showed that, in March 1975, the Veteran was in an auto accident.  An examination showed a small abrasion on the forehead, and it was noted that he struck his head on the windshield.  Neurologic examination and skull x-ray studies were negative.  The impression was that of contusion and abrasion left forehead.  The Veteran was released to duty.  

Virtual records contain a VA mental health initial evaluation note dated in October 2006.  In the portion of the note recording observations and impressions, the clinician was to indicate any disabling medical conditions that applied to the Veteran as determined by professionals in the program.  As to "head injury", the clinician responded "no". 

The Veteran underwent a VA examination in February 2010.  The claims folder was reviewed.  The Veteran reported being involved in an accident in March 1975 when he was driving a truck and hit a steel pole.  He struck his head against the front windshield.  He claimed that he was unconscious and woke up in the emergency room.  The Veteran also reported having had headaches since then.  He also admitted to dizziness at least once a day.  

The VA examiner noted that the electronic medical record and the claims folder did not confirm the complaints that the Veteran had headaches since the forehead injury in March 1975.  He did not find other permanent neurological problems from that injury.  

In analyzing the merits of the claim, the Board concedes the Veteran currently has headaches.  The question remains as to whether the claimed headaches are related to service.  

The service records clearly documented that the Veteran was in an auto accident and suffered a contusion and abrasion of the left forehead.  As to the spouse's assertions that he hit his head hard enough to scar his lip, the Board observes that a lip laceration was not shown at the time of the accident in question.  Rather, the Veteran was seen approximately 2 months later, in May 1975, with a lip laceration.  

The Board acknowledges the Veteran's report that he was unconscious as a result of the accident and notes that he is competent to report this.  His statements regarding loss of consciousness and the severity of the accident, however, are not consistent with the overall evidence and, thus, are of limited probative value.   

That is, the contemporaneous records showed no evidence of neurologic damage, and objective findings were limited to a small abrasion and contusion for which he was examined and released.  Additionally, no further complaints were shown during either period of service, and a chronic neurologic disorder, manifested by headaches, is not objectively documented.  

Notwithstanding, the Veteran is competent to report that he has had headaches since the in-service accident.  Again, the Board does not find the Veteran's statements to be supported by the record.  

In this regard, the Board notes that the Veteran's head and neurologic system were reported as normal at separation from his initial period of service and on enlistment for his second period of service.  

On the Report of Medical History completed in June 1986 for re-enlistment, the Veteran specifically denied having had periods of unconsciousness and frequent or severe headaches.  This weighs heavily against his assertions that he began to suffer headaches after the accident and that they have continued to date.  

On review, the February 2010 VA examiner did not indicate residuals related to the in-service accident.  The Board has considered the contentions of both the Veteran and his spouse regarding claimed disability related to the in-service injury.  Questions of competency notwithstanding, their unsupported lay assertions are found to be reduced in probative worth.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Lumbosacral spine disability

In March 2007, the RO denied the Veteran's claim of service connection for lumbosacral spine condition.  He did not appeal this decision and additional relevant evidence was not received within the one-year appeal period.  Thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

The denial was essentially based on findings that there was no evidence of back problems during service and that medical evidence showed a post-service work-related injury.  

The rating further noted that the evidence did not show a chronically disabling lower back impairment that was either incurred in or aggravated by his military service or that manifest to a compensable degree within the presumptive period.  

The Veteran subsequently requested to reopen his claim, and in July 2010, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for chronic disability of the lumbosacral spine.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence of record at the time of the March 2007 rating decision included the service treatment records, as well as VA and private medical records.  

The service treatment records do not show complaints or findings related to the back.  VA records dated in June 1998 note a history of low back pain that had been present since 1995 when he sustained a forklift injury at work.   

A VA record dated in May 1999 also noted a history of low back pain since an on-the-job injury (strain) in 1995 and added that x-ray studies done in June 1998 showed spasm, degenerative joint disease with joint space narrowing at L5-S1 and sclerosis of the sacroiliac joints.  

Additional medical and lay evidence has been added to the record since the March 2007 decision.  The medical evidence shows continuing complaints and treatment related to the low back.  

A May 2009 SSA examination noted the Veteran's complaints of "muscle spasms in [his] back" with onset following an injury while in a truck on active duty in the Marine Corps.  

A July 2010 statement from the Veteran's son stated that he remembered when his Dad hurt his shoulder during a unit sports game and two days later his back locked up on him and he went to sick call when they told him that he had injured his back in the fall and gave him some muscle relaxers.  

In his July 2010 Notice of Disagreement, the Veteran argued that his back pain should be considered to be secondary to his foot and ankle and leg pain.  By having to balance himself and moving in awkward positions to alleviate the pain, his back was always being stressed.  

The lay evidence, which is presumed credible for purposes of reopening, arguably suggests a relationship between current back disability and service or a service-connected disability.  

This is considered new evidence that relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  See Shade.  


ORDER

Service connection for the residuals of a head injury, claimed as headaches, is denied.  

As new and material evidence has been received to reopen the claim of service connection for a lumbosacral spine disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

As to all issues remanded herein, additional VA medical center records should be obtained.  38 C.F.R. § 3.159(c)(2).  A review of the electronic folder shows these records were last printed in July 2013.  


Evaluation of left foot pes planus and metatarsalgia

In July 2010, the RO granted service connection for left foot pes planus and metatarsalgia and assigned a 10 percent rating.  The Veteran disagreed and in July 2011, the rating was increased to 20 percent also effective from the date of claim.  The Veteran subsequently perfected this appeal.  

The Veteran reports significant complaints related to his left foot.  He last underwent a VA examination to determine the severity of his disability in March 2011.  The claims folder was not available for review at that time.  

Considering the Veteran's complaints and the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2013); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).


Evaluation of residual scars, left forehead abrasion and laceration above top lip

In July 2010, the RO granted service connection for scars, residuals of accident, left forehead abrasion and laceration above top lip and assigned a 10 percent rating under Diagnostic Code 7800.  The Veteran disagreed and in July 2011, the RO assigned a separate 10 percent rating for a tender scar under Diagnostic Code 7804.  He subsequently perfected this appeal.  

The Veteran and his spouse report disfigurement and impairment associated with the lip scar.  The Veteran most recently underwent a VA examination to determine the severity of his scars in March 2011.  The claims folder was not available for review.  

Additionally, there were no findings pertaining to the forehead abrasion and no color photographs were taken.  Pursuant to regulation, unretouched color photographs are to be considered when evaluating disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3) (2013).  

Considering the Veteran's complaints, the length of time since the examination, and the absence of relevant findings and color photographs, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327; Caffrey.  


Service connection for left foot heel bursitis with spur formation and Achilles' tenderness

In July 2010, the RO denied service connection for left foot heel bursitis with spur formation and Achilles' tenderness.  The Veteran disagreed with the decision and perfected this appeal.  

In an April 2009 statement, the Veteran stated that he complained of left foot pain while he was in the Marines and the doctor told him that he had bursitis and gave him pain medication.  

The Veteran underwent a VA examination in January 2010.  The examiner opined that it was less likely than not that the left hind heel bursitis was related to the his active duty service and diagnosis of pes planus and metatarsalgia.  Rather, he believed the onset was related to the post-service ankle fracture.  

On review, the examination report does not address secondary connection by way of aggravation.  

Accordingly, the examination is inadequate and further examination is needed.  See 38 C.F.R. § 3.310; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


Service connection for a left ankle disability

In July 2010, the RO denied service connection for a left ankle disability.  The Veteran disagreed with the decision and perfected this appeal.  

The private medical records dated in July 2008 showed that the Veteran stepped on a log and twisted his left ankle resulting in a fracture.  

In a February 2009 statement, the Veteran reported that his foot went numb while he was walking in the park and this caused him to lose his balance and break his left ankle.  

The Veteran was not specifically provided an examination to address the etiology of his left ankle disability.  The January 2010 VA examiner, however, indicated that the ankle fracture occurred well after military discharge and had no correlation or link to any sort of left foot condition as a separate disease entity.  

On review, additional opinion and examination are needed.  The medical opinion should specifically address whether this disability is proximately due to or aggravated by the service-connected left foot disability.  See 38 C.F.R. § 3.159(c)(4).  The Veteran's lay contentions should also be addressed.  


Service connection for a left leg disorder

In November 2009, the RO denied service connection for unspecified left leg pain.  Additional evidence was received within the appeal period and in July 2010, the RO again denied service connection for an unspecified leg pain.  The Veteran disagreed with the decision and perfected this appeal. 

The service treatment records showed that the Veteran was seen in October 1974 with a contusion and severe muscle spasm of the left thigh.  He was much improved the next day and further complaints or treatment are not shown.  

In his July 2010 Notice of Disagreement, the Veteran reported that the pain from his foot shoots up in to his leg.  In his VA Form 9, he claimed that his leg pain was secondary to his service-connected foot disability.  

A February 2011 VA record notes complaints of muscle spasm in the legs and includes an assessment of chronic muscle spasm.  

On review, the Veteran complains of left leg pain and spasms.  He was treated for same during active service and has also asserted that current pain is related to service-connected disability.  Under these circumstances, the Board finds that a VA examination is needed.  38 C.F.R. § 3.159(c)(4).


Service connection for PTSD

As discussed in the Introduction, the issue of service connection for PTSD remains pending.  On review, this issue was last addressed in the August 2011 Statement of the Case.  

A significant amount of evidence has been added to the claims folder since that time, to include a February 2012 VA mental disorders examination.  This evidence was received prior to certification and the case must be remanded so that the RO can consider this evidence in the first instance and issue a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.31, 19.37.  


Service connection for lumbosacral spine disability

As noted, the lay statements of record suggest that current back disability may be related to service or service-connected disability and the claim of service connection for lumbosacral spine disability is reopened herein.  

On review, additional development is warranted.  Specifically, a VA examination is needed to determine the nature and etiology of claimed disability.  38 C.F.R. § 3.159(c)(4).  


Timeliness of appeal

On April 12, 2013, the Veteran submitted correspondence that he indicated was a Notice of Disagreement.  In pertinent part, this statement references erectile dysfunction.   

On April 19, 2013, the RO sent him a letter stating that the Notice of Disagreement for erectile dysfunction was not timely.  The Veteran responded to this letter on April 22, 2013, arguing that his appeal was timely.  

As set forth in the Introduction, a Statement of the Case was furnished in December 2012 regarding the issue of service connection for erectile dysfunction.  Thus, the April 12, 2013 statement is arguably an attempt at a Substantive Appeal rather than another Notice of Disagreement.  

The Veteran's April 22, 2013 correspondence, however, is considered a Notice of Disagreement with the decision that the appeal was not timely.  See 38 C.F.R. § 20.201 (2013).  

Accordingly, this issue must be remanded so that a Statement of the Case can be furnished.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take all indicated action to obtain copies of all relevant VA medical center records for the period from July 2013 to the present.  All records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left foot disability (pes planus and metarsalgia) and to address the etiology of claimed left foot bursitis with spur formation and Achilles' tenderness.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet for rating foot disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of left foot pes planus and metatarsalgia.  

The examiner is also requested to address the claimed left foot bursitis with spur formation and Achilles tenderness and to provide an opinion as to whether it is at least as likely as not that these findings manifested during active service or are otherwise related to active service or events therein.  

If the examiner determines that the left foot bursitis and Achilles' tenderness are not directly related to service, he/she should provide an opinion as to whether it is at least as likely as not that such is proximately due to or aggravated by service-connected left foot disability.  

A complete rationale for any opinion expressed must be provided.  

3.  The AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected scars (forehead abrasion and top lip laceration)  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet for rating scars and disfigurement of the head, face, and neck, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any scarring or disfigurement associated with the left forehead abrasion and top lip laceration.  Color photographs must be provided.
 
A complete rationale for any opinion expressed must be provided.  

4.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and etiology of claimed left ankle disorder.  The claims folder, to include any relevant electronic records, must be available for review.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not that a left ankle disorder is proximately due to or aggravated by service-connected left foot disability.  

In making this determination, the examiner is advised that the Veteran is competent to report that his foot went numb and he fell, twisting his ankle.  If there is a medical basis to doubt the history as reported by the Veteran, the examiner should so state.  

A complete rationale for any opinion expressed must be provided.  

5.  The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and etiology of claimed left leg disorder.  The claims folder, to include any relevant electronic records, must be available for review.  

If the Veteran is diagnosed with a left leg disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not that this disorder manifested during active service or is otherwise related to active service or events therein.  

If the examiner determines that any diagnosed left leg disorder is not directly related to service, he/she should provide an opinion as to whether it is at least as likely as not that such is proximately due to or aggravated by service-connected left foot disability.  

A complete rationale for any opinion expressed must be provided.  

6.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and etiology of claimed lumbosacral spine disability.  The claims folder, to include any relevant electronic records, must be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current lumbosacral spine disability manifested during active service or is otherwise related to active service or events therein.  

If the examiner determines that any diagnosed lumbosacral spine disability is not directly related to service, he/she should provide an opinion as to whether it is at least as likely as not that such is proximately due to or aggravated by service-connected left foot disability.  

In making these determinations, the examiner is requested to consider the lay contentions that the Veteran hurt his back in the March 1975 auto accident or the October 1987 right shoulder injury secondary to a football tackle.  If there is a medical basis to doubt the reported history, the examiner should so state.

The examiner should also address the significance of the 1995 on-the-job low back injury.  

A complete rationale for any opinion expressed must be provided.  

7.  After completing all indicated development, the AOJ must readjudicate the issues of entitlement to increased ratings for left foot pes planus and metatarsalgia and for scars of the left forehead and top lip; and entitlement to service connection for left foot heel bursitis with spur formation and Achilles' tenderness, left ankle disability, left leg disability and lumbosacral spine in light of the evidence of record.  The AOJ must also readjudicate the issue of service connection for PTSD and must consider all evidence received since the August 2011 Statement of the Case.  

If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

8.  The AOJ must also issue a Statement of the Case addressing whether the Veteran filed a timely Substantive Appeal as to the March 2011 denial of service connection for erectile dysfunction.  The Veteran is advised that the Board will not consider this issue on the merits unless a timely Substantive Appeal is filed by the Veteran.  38 U.S.C.A. § 7104 (West 2002).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


